ADKINS, Justice,
concurring in part and dissenting in part.
I concur in that portion of the opinion which orders that respondent be publicly reprimanded, but I dissent from that portion of the order placing respondent on probation.
The respondent should be reprimanded for allowing his client to take title to the property without advising his client that, defects in the title continued to exist, and his failure to notify another client of the date of a hearing in a breach of warranty suit.
The question of whether respondent was incompetent in handling a legal matter, or handled a legal matter without adequate preparation, should be determined in an appropriate malpractice suit. After determination of the malpractice suit, we would be in a position to determine whether respondent should be disciplined.
There is no way to determine whether the respondent handled a legal matter which he knew or should have known that he was not competent to handle, or whether he handled a legal matter without preparation adequate in the circumstances, or whether he neglected a legal matter entrusted to him. Respondent has practiced law in Florida for thirty years without any prior disciplinary proceedings, so I.hesitate to say that he was handling a legal matter which he knew or should have known that he was not competent to handle. Also, I hesitate to say that he handled a legal matter without preparation adequate in the circumstances. Perhaps the evidence would show that he neglected a legal matter entrusted to him.' It is on the latter basis that I would order a public reprimand. I do not believe it is appropriate to require respondent to complete thirty hours of continuing legal education courses approved for credit in real property.
The goals of The Florida Bar are lofty, but there are no recognized standards by which to measure competency. Most clients who fail to prevail in the course of their lawsuit feel that their failure is due to the competency of the attorney rather than the facts of the case. The line dividing the competent from the incompetent is ill-defined. I hate to judge a man’s competency by his activities in a few instances. For that reason I believe the matter should be determined on the question of whether respondent neglected a legal matter. He did and should be reprimanded.